Citation Nr: 1229375	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disorder.

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1960 with subsequent unverified Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran testified before the undersigned Acting Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence added to the record since the June 2002 decision of the Board relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the June 2002 decision to reopen the claim of service connection for a left eye disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court also held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

The record reflects that the Veteran was provided with a VCAA notice letter in February 2009.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his new and material claim.  

This is so because, as will be discussed, the Board finds that the new and material evidence has been received since the June 2002 final denial.  To the extent that this action is favorable to the Veteran, further discussion of VCAA is not required at this time.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of post service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post service symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Analysis

The RO originally denied the Veteran's claim of service connection for the claimed left eye disorder in an April 1999 rating decision.  He perfected an appeal of this decision, and the denial was confirmed by the Board in a June 2002 decision.  The Veteran did not enter a timely appeal.   

At the time of the June 2002 decision, the record contained service treatment records, post-service private treatment records, a VA general medicine examination report, and a VA eye examination report.

The Veteran's claim was denied by the Board because there was no evidence of a left eye injury in service.  The Board noted that the only eye disorder noted in service was a congenital cataract in the left eye, which was not evident in the Veteran's post service treatment records.  

The Board indicated that the diagnoses pertaining to the left eye at the time of the June 2002 decision were pseudophakia and ocular hypertension, and there was no evidence of the disorders in service or for nearly 40 years after service.  It was noted that an October 1998 VA examination report included a diagnosis of macular degeneration; however, private treatment records from the Bascom Palmer Eye Institute dated in September 2000 showed no evidence of macular degeneration.

Additionally, the Board noted that there were no medical opinions of record which "even suggested that the current left eye disorders are in any way related to military service."

The Board's June 2002 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2011).  The Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence (i.e., after the June 2002 decision) is new and material. 

Subsequent to the Board's June 2002 decision, VA treatment records, Social Security Administration (SSA) records, private treatment records, copies of entries from medical dictionaries submitted by the Veteran, and a transcript of the July 2012 hearing testimony have been associated with the file in connection with petition to reopen.  

In a March 2009 private neuro-opthalmology consultation, M. D. K., M.D., diagnosed probable amblyopia of the left eye.  The physician reported, "The discrepancy between the initial visual acuity apparently recorded upon entering the service greater than 60-years (sic) ago and his apparent decline in vision 4-years (sic) later makes the diagnosis of amblyopia questionable, however, I really have no alternative diagnosis for the patient given his otherwise normal appearing optic nerve with intact color vision, essentially normal visual field, etc."

In April 2009 and July 2012, the Veteran submitted copies of entries in a medical dictionary pertaining to amblyopia, or "[d]effective vision without any obvious disease of the eyeball."  The entries listed several possible causes of amblyopia, including poisons, such as alcohol and carbon disulfide, or damage to the region of the brain concerned with vision.  

VA ophthalmology and optometry treatment notes, dated in April 2009 and June 2009, documented the Veteran's continued assertion that he was hit in the back of the head with a rope in 1958 and he noticed abnormal visual acuity in his left eye beginning in 1960.  

In April 2009, an examining VA optometrist noted that the Veteran had a posterior chamber intraocular lens (OPCIOL) in his left eye from a surgery in the 1990's.  The physician diagnosed poor lid apposition causing dryness and decreased visual acuity with refraction in the left eye.

In July 2009, the examining VA optometrist noted a decrease in visual acuity in the left eye which he opined was "possibly from [post-operative cystoids macular edema]... with residual thickening in [the] fovea, or from pre-existing amblyopia, or both."

During the July 2012 hearing, the Veteran testified that he was informed that he had a congenital inner ocular opacity during his enlistment examination, but his vision was "fine."  He asserted that his eye condition was aggravated during service from a head injury and/or exposure to carbon techno chloride.  He reported that he was knocked unconscious when a monkey bolt on the end of a shot line hit him in the back of the head during an underway replenishment onboard his ship.  Thereafter, he stated he had intermittent episodes of blurred vision.  He testified that he was exposed to carbon techno chloride while cleaning switchboards without eye protection onboard the ship.

The Board acknowledges that the Court held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the Board previously denied the Veteran's claim based, in part, on the absence of continued symptomatology since service and lack of a nexus opinion between the Veteran's current diagnoses and service, and the newly received medical dictionary entries and testimony reveal a possible relationship between the diagnosed amblyopia and incidents in service, the Board finds that the new evidence raises a reasonable possibility of substantiating his claim for a left eye disorder. 

Therefore, new and material evidence sufficient to reopen the previously denied claim for service connection for the residuals of a left eye disorder has been received.   


(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a left eye disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow. 


REMAND

The Board finds that a remand to obtain any outstanding VA treatment records and VA examinations to determine the nature and likely etiology of the claimed condition is warranted.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination is necessary in the present case.  There is evidence of a current left eye disorder, statements as to continuity of symptoms, and articles suggesting a possible relationship between the Veteran's diagnosed amblyopia to claimed events or chemical exposure during service.  Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon, supra.

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As such, without further clarification, the Board is without medical expertise to ascertain whether any current hip disorder is related to service.  Godfrey, 7 Vet. App. at 398; Traut, 6 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. at 171. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and to request that he identify all VA and non-VA health care providers who have treated him for the claimed left eye disorder.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.  All records and/or responses received should be associated with the claims file. 

The RO should also obtain any outstanding VA treatment records, including any VA treatment records dated after December 2009, and associate them with the claims file.

2.  After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed left eye disorder. 

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should diagnose all current left eye disorder(s).  Then, the examiner should answer the following questions: 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any left eye disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  The examiner must consider the Veteran's statements regarding any in-service head trauma and/or exposure to carbon techno chloride, his statements regarding the continuity of symptomatology, and the copies of medical dictionary entries concerning amblyopia and its possible causes, submitted by the Veteran in April 2009.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any congenital or preexisting left eye disorder was caused or aggravated (permanently worsened) by service.  To the extent possible (if aggravation is found), the examiner should attempt to ascertain what the baseline level of the left eye disorder was, as compared to the degree of aggravation.

The examiner should also provide an opinion as to any effects, if any, the 1990's surgical implantation of a posterior chamber intraocular lens (OPCIOL) in the left eye had on any current left eye disorder.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


